Filed with the Securities and Exchange Commission on December 14, 2007 1933 Act Registration File No. 333-17391 1940 Act File No. 811-07959 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 252 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 254 x (Check appropriate box or boxes.) ADVISORS SERIES TRUST (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Numbers, Including Area Code) (414) 765-6609 Douglas G. Hess Advisors Series Trust 615 East Michigan Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Julie Allecta, Esq. Paul, Hastings, Janofsky & Walker LLP 55 Second Street, 24th Floor San Francisco, California 94105 As soon as practical after the effective date of this Registration Statement Approximate Date of Proposed Public Offering It is proposed that this filing will become effective ¨ immediately upon filing pursuant to paragraph (b) ¨ on pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on pursuant to paragraph (a)(1) ý 75 days after filing pursuant to paragraph (a)(2) ¨ on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box ¨ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SUBJECT TO COMPLETION:DATED DECEMBER 14, 2007 The information in this Prospectus is not complete and may be changed.We may not sell these securities until the registration filed with the Securities and Exchange Commission is effective.This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer is not permitted. AMERICAN TRUST ENERGY ALTERNATIVES FUND A series of Advisors Series Trust (the “Trust”) One Court Street Lebanon, New Hampshire 03766 www..com The American Trust Energy Alternatives Fund (the “Fund”) is a diversified mutual fund with the investment objective of long-term capital appreciation. The Fund attempts to achieve its objective by investing primarily in equity securities. The Fund’s investment advisor is American Trust Investment Advisors, LLC (the “Advisor”). This Prospectus sets forth basic information about the Fund that prospective investorsshould know before investing. It should be read and kept for future reference. Please see the Fund’s Privacy Notice on the inside back cover. Prospectus dated [February 27, 2008] The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus.Any representation to the contrary is a criminal offense. Table of Contents Risk/Return Summary: Investments, Risks and Performance 3 Fund Performance 4 Fees and Expenses 5 Investment Objective, Principal Investment Strategies, Related Risks, and Disclosure of Portfolio Holdings 6 Management of the Fund 11 Investment Advisor 11 Shareholder Information 12 How to Purchase Shares of the Fund 14 How to Redeem Your Shares 17 Tools to Combat Frequent Transactions 19 Distributions and Taxes 21 Financial Highlights 23 PRIVACY NOTICE Inside back cover 2 Risk/Return Summary:Investments, Risks and Performance What is the Fund’s Investment Objective? The investment objective of the Fund is to seek long-term capital appreciation. How Does the Fund Seek to Achieve its Investment Objective? The Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of:1)companies involved in the development of, or ownership of, alternative energy sources; 2)companies that supply key parts, materials, services or technologies to those companies that develop or own alternative energy sources; and 3)natural resource or other asset intensive companies (including utilities, energy companies and general industrial companies) whose value could increase with growing use of alternative energy technologies. Alternative energy companies are expected to benefit from a transition from traditional hydrocarbon-based energy systems to renewable generation and energy efficiency technologies that promote environmental and economic sustainability.The Fund invests globally in not only alternative energy companies such as those engaged in solar, wind, geothermal, hydro, tidal, biofuels and other emerging technologies, but also in those industrial and energy-related companies that meaningfully adopt fuel efficiency or conservation efforts that are believed to create a competitive advantage versus peer companies.Lastly, the Fund invests in resource-related companies or securities whose value is likely to appreciate from increased adoption of sustainable approaches to energy and the environment. The Fund will primarily be invested in and own shares of companies in these areas, but the Fund may seek to enhance returns through the occasional use of other investment strategies such as the use of commodities futures, options, corporate and convertible debt, warrants, rights, exchange-traded funds and synthetic securities. The Advisor will invest in equity securities of small-, mid- and large-capitalization companies, though alternative energy companies tend to be smaller and younger than many companies.The Fund’s assets will be invested in companies domiciled in the U.S. and foreign countries, including emerging markets. Summary of Principal Risks The risk exists that you could lose money on your investment in the Fund.A summary of the principal risks of investing in the Fund that may adversely affect the Fund’s net asset value or total return is discussed below.A more detailed description of these and other risks can be found on page . · Alternative Energy Stock Risks.Alternative energy stocks might experience weak demand if the price of oil, gas or electricity declines sharply for a period. · Concentration Risks.Investing a substantial portion (more than 25%) of the Fund’s assets in related industries or sectors may have greater risks because companies in these sectors may share common characteristics and may react similarly to market developments. 3 · Emerging Markets Risks.Emerging market countries may be under-capitalized, have less developed legal and financial systems or may have less stable currencies than markets in the developed world. · Foreign Securities Risks.Foreign securities can be more volatile than domestic (U.S.) securities because markets of other countries are generally smaller than U.S. securities markets and foreign securities may be less liquid and more volatile than U.S. securities. · Management Risk. Management risk means that your investment in the Fund varies with the success and failure of the Advisor’s investment strategies and the Advisor’s research, analysis and determination of portfolio securities. · Market Risk.The risk that the market value of a security may move up and down, sometimes rapidly and unpredictably. · New Fund Risk.There can be no assurance that the Fund will grow to or maintain an economically viable size, in which case the Board of Trustees (the “Board”) may determine to liquidate the Fund. · Options and Other Investment Strategy Risks.Options on securities and synthetic securities may be subject to greater fluctuations in value than an investment in the underlying securities.Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks. · Preferred Stock Risk. Because they act similar to bonds, preferred stocks are exposed to interest rate risk. When interest rates rise, preferred stock can decline in value. · Small Companies Risk.Securities of companies with smaller market capitalizations tend to be more volatile and less liquid than larger company stocks. Fund Performance Because the Fund had not yet commenced operations as of the date of this Prospectus, there is no performance information available for the Fund at this time. 4 Fees and Expenses The following table shows the fees and expenses you may pay if you buy and hold shares of the Fund.There are two types of expenses involved: shareholder transaction expenses (such as short-term redemption fees) and annual operating expenses (such as management fees). Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases None Maximum deferred sales charge (load) None Short-term redemption fees (as a percentage of amount redeemed)(1) 2.00% Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fee 1.00% Distribution and Service (Rule 12b-1) Fee 0.25% Shareholder Servicing Fee 0.10% Other Expenses(2) _.% Acquired Fund Fees and Expenses (“AFFE”)(3) 0.02% Total Annual Fund Operating Expenses _.% Fee Reduction and/or Expense Reimbursements (4) _.% Net Annual Fund Operating Expenses 1.87% (1) The redemption fee applies only to those shares that have been held for 60 days or less. The redemption fee is payable to the respective Fund and is intended to benefit the remaining shareholders by reducing the cost of short-term trading.Shareholders will be charged a fee by the Transfer Agent for outgoing wire transfers, returned checks and stop payment orders. (2) Other Expenses are based on estimates for the current fiscal year. (3) AFFE are estimated and are indirect fees that the Fund incurs from investing in the shares of other mutual funds (“Acquired Fund”).The indirect fee represents a pro rata portion of the cumulative expenses charged by the Acquired Fund.AFFE are reflected in the Acquired Fund’s net asset value.Please note that the Total Annual Fund Operating Expenses in the table above will not correlate to the Ratio of Expenses to Average Net Assets which will be found within the “Financial Highlights” section of future prospectuses, which reflects the operating expenses of the Fund and does not include AFFE. (4) The Advisor has contractually agreed to waive its fees and/or absorb Fund expenses, until such contractual arrangement is terminated by the Trust’s Board, to ensure that the Fund’s net annual fund operating expenses (excluding AFFE, interest and tax expenses) will not exceed 1.85% of the Fund’s average daily net assets (the “Expense Cap”).The Advisor reserves the right to be reimbursed for any waiver of its fees or expenses paid on behalf of the Fund if the Fund’s expenses are less than the limit agreed to by the Fund.The Advisor is permitted to seek reimbursement from the Fund for three years from the date fees were waived or reimbursed.The Expense Cap will remain in effect indefinitely and may be terminated only by the Board of Trustees’ determination that the Expense Cap is no longer in the best interests of the Fund and its shareholders. Expense Example This example will help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.It is based on the net annual fund operating expenses shown above, and it assumes that these expenses will remain the same over the time periods shown.It also assumes that you make a single $10,000 investment in the Fund to start with, that you reinvest dividends and distributions and that you earn a 5% return each year.Finally, for each period, it assumes that you redeem all of your shares at the end of that period.Again, this example is hypothetical, and your actual expenses may be higher or lower. 5 1 Year 3 Years Investment Objective, Principal Investment Strategies, Related Risks, and Disclosure of Portfolio Holdings Investment Objective The investment objective of the Fund is to seek long-term capital appreciation.The Fund’s investment objective is is fundamental and cannot be changed without a shareholder vote. Principal Investment Strategies The Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of:1)companies involved in the development of, or ownership of, alternative energy sources; 2)companies that supply key parts, materials, services or technologies to those companies that develop or own alternative energy sources; and 3)natural resource or other asset intensive companies (including utilities, energy companies and general industrial companies) whose value could increase with growing use of alternative energy technologies. Alternative energy companies are expected to benefit from a transition from traditional hydrocarbon-based energy systems to renewable generation and energy efficiency technologies that promote environmental and economic sustainability.The Fund invests globally in not only alternative energy companies such as those engaged in solar, wind, geothermal, hydro, tidal, biofuels and other emerging technologies, but also in those industrial and energy-related companies that meaningfully adopt fuel efficiency or conservation efforts that are believed to create a competitive advantage versus peer companies.Lastly, the Fund invests in resource-related companies or securities whose value is likely to appreciate from increased adoption of sustainable approaches to energy and the environment. The Fund will primarily be invested in and own shares of companies in these areas, but the Fund may seek to enhance returns through the occasional use of other investment strategies such as the use of commodities futures, options, corporate and convertible debt, warrants, rights, exchange-traded funds and synthetic securities. The Advisor selects stocks for the Fund’s portfolio that meet its financial criteria which include anticipated profit growth, returns on capital, balance sheet strength and valuation measures which are expected to provide long-term capital appreciation for investors. The Advisor will invest in equity securities of small-, mid- and large-capitalization companies, though alternative energy companies tend to be smaller and younger than many companies.The Fund’s assets will be invested in companies domiciled in the U.S. and foreign countries, including emerging markets. 6 The Advisor uses a “bottom-up” approach to stock investing and does not attempt to forecast the U.S. economy, interest rates, inflation or the U.S. stock market.There is, of course, no assurance that the Fund’s investment objective will be achieved.Because prices of common stocks and other securities fluctuate, the value of an investment in the Fund will vary as the market value of its investment portfolio changes. Other Securities the Fund Might Purchase Under normal market conditions, the Fund intends to invest in common stocks but may also invest in other equity securities such as preferred stocks, securities convertible into common stocks, rights and warrants.If the Advisor believes that market conditions warrant a temporary defensive position, the Fund may invest without limit in high quality, short-term debt securities and money market instruments.These short-term debt securities and money market instruments include commercial paper, certificates of deposit, bankers’ acceptances, shares of money market mutual funds, U.S. Government securities and repurchase agreements. If the Fund takes a defensive position, the Fund may not reach its investment objective.When current market, economic, political or other conditions are unstable and would impair the pursuit of the Fund’s investment objective, the Fund may temporarily invest up to 100% of its assets in cash, cash investments or high quality short-term money market instruments.For example, should the market advance during this period, the Fund may not participate as much as it would have if it had been more fully invested.To the extent the Fund uses a money market fund for its cash position, or invests in any other type of investment company, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market or other mutual fund’s advisory fees and operational expenses. Principal Risks of Investing in the Fund The risk exists that you could lose money on your investment in the Fund.The principal risks of investing in the Fund that may adversely affect the Fund’s net asset value or total return are discussed below. Alternative Energy Stock Risks.Alternative energy stocks might experience weak demand if the price of oil, gas or electricity declines sharply for a period.Alternative energy companies tend to be smaller and younger than many companies and therefore, these stocks may be more volatile in nature.Thus, the value of the Fund’s investments (and consequently the value of an investment in the Fund) may tend to rise and fall more rapidly. Commodities Futures Risk.Compared to real estate (and investments like stocks or bonds) commodity futures are highly volatile. Commodity prices sometimes double or halve in weeks. If the Fund holds long positions when futures prices rise, or short positions when prices fall—it is profitable. However, if the Fund holds long positions when prices fall, or short positions when prices rise—it can suffer significant losses.There is also the possibility that in especially volatile periods, the Fund can be locked into positions and be prohibited from trading, further escalating the losses suffered during these periods. 7 Concentration Risks.Investing a substantial portion (more than 25%) of the Fund’s assets in related industries or sectors may have greater risks because companies in these sectors may share common characteristics and may react similarly to market developments. Convertible Securities Risk.There are certain risks associated with an investment in a convertible bond such as default risk—that is, the company issuing a convertible security may be unable to repay principal and interest—and interest rate risk—that is, the convertible security may decrease in value if interest rates increase. Credit Risk. Credit risk refers to an issuer’s ability to make payments of principal and interest when due. An interruption in the timely payment of principal and interest (such as on a corporate bond) may adversely affect the Fund’s net asset value and ability to pay dividends. Emerging Markets Risks.Emerging market countries may be under-capitalized, have less developed legal and financial systems or may have less stable currencies than markets in the developed world. Emerging market securities are securities:(1)issued by companies with their principal place of business or principal office in an emerging market country; or (2)issued by companies for which the principal securities trading market is an emerging market country.Emerging markets securities typically present even greater exposure to the risks described under “Foreign Securities Risks” and may be particularly sensitive to certain economic changes.For example, emerging market countries are more often dependent on international trade and are therefore often vulnerable to recessions in other countries.Emerging markets may have obsolete financial systems and volatile currencies, and may be more sensitive than more mature markets to a variety of economic factors.Emerging market securities also may be less liquid than securities of more developed countries and could be difficult to sell, particularly during a market downturn. Exchange-Traded Funds (“ETFs”) Risks.ETFs are investment companies that are bought and sold on a securities exchange. When the Fund invests in an ETF, it will bear additional expenses based on its pro rata share of the ETF’s operating expenses, including the potential duplication of advisory fees. The risk of owning an ETF generally reflects the risks of owning the underlying securities the ETF is designed to track.An ETF may not fully replicate the performance of its benchmark index because of the temporary unavailability of certain index securities in the secondary market or discrepancies between the ETF and the index with respect to the weighting of securities or the number of stocks held. Lack of liquidity in an ETF could result in an ETF being more volatile than the underlying portfolio of securities. In addition, because of ETF expenses, compared to owning the underlying securities directly, it may be more costly to own an ETF. Foreign Securities Risks.Foreign securities can be more volatile than domestic (U.S.) securities.Securities markets of other countries are generally smaller than U.S. securities markets.Many foreign securities may be less liquid and more volatile than U.S. securities, which could affect the Funds’ investments.The exchange rates between U.S. dollar and foreign currencies might fluctuate, which could negatively affect the value of the Funds’ investments. Foreign securities are also subject to higher political, social and economic risks.These risks include, but are not limited to, a downturn in the country’s economy, excessive taxation, political instability, and expropriation of assets by foreign governments.Compared to the U.S., foreign governments and markets often have less stringent accounting, disclosure, and financial reporting requirements. 8 Foreign securities may also include American Depositary Receipts (“ADRs”) and similar investments, including European Depositary Receipts (“EDRs”) and Global Depositary Receipts (“GDRs”).ADRs, EDRs and GDRs are depositary receipts for foreign company stocks issued by a bank and held in trust at that bank, and which entitle the owner of such depositary receipts to any capital gains or dividends from the foreign company stocks underlying the depositary receipts.ADRs are U.S. dollar denominated.EDRs and GDRs are typically U.S. dollar denominated but may be denominated in a foreign currency.Foreign securities, including ADRs, EDRs and GDRs, are subject to more risks than U.S. domestic investments.These additional risks may potentially include lower liquidity, greater price volatility and risks related to adverse political, regulatory, market or economic developments. Foreign companies also may be subject to significantly higher levels of taxation than U.S. companies, including potentially confiscatory levels of taxation, thereby reducing the earnings potential of such foreign companies.In addition, amounts realized on sales of foreign securities may be subject to high and potentially confiscatory levels of foreign taxation and withholding when compared to comparable transactions in U.S. securities.Investments in foreign securities involve exposure to fluctuations in foreign currency exchange rates.Such fluctuations may reduce the value of the investment.Foreign investments are also subject to risks including potentially higher withholding and other taxes, trade settlement, custodial, and other operational risks and less stringent investor protection and disclosure standards in certain foreign markets.In addition, foreign markets can and often do perform differently from U.S. markets. Interest Rate Risk. Prices of bonds tend to fall as interest rates rise, and rise as interest rates fall (bonds with longer maturities tend to fluctuate more in price in response to such changes). Management Risk.Management risk means that your investment in the Fund varies with the success and failure of the Advisor’s investment strategies and the Advisor’s research, analysis and determination of portfolio securities.If the Advisor’s investment strategies do not produce the expected results, your investment could be diminished. Market Risk.The risk that the market value of a security may move up and down, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than the price originally paid for it, or less than it was worth at an earlier time.Market risk may affect a single issuer, industry, sector of the economy or the market as a whole. New Fund Risk.There can be no assurance that the Fund will grow to or maintain an economically viable size, in which case the Board of Trustees (the “Board”) may determine to liquidate the Fund.The Board can liquidate the Fund without shareholder vote and, while shareholder interests will be the paramount consideration, the timing of any liquidation may not be favorable to certain individual shareholders. Options and Other Investment Strategy Risks.Options on securities and synthetic securities may be subject to greater fluctuations in value than an investment in the underlying securities.Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks.The successful use of options depends in part on the ability of the Advisor to manage future price fluctuations and the degree of correlation between the options and securities (or currency) markets.By writing put options on equity securities, the Fund gives up the opportunity to benefit from potential increases in the value of the common stocks above the strike prices of the written put options, but continues to bear the risk of declines in the value of its common stock portfolio.The Fund will receive a premium from writing a covered call option that it retains whether or not the option is exercised.The premium received from the written options may not be sufficient to offset any losses sustained from the volatility of the underlying equity securities over time. 9 Preferred Stock Risk.A preferred stock is a blend of the characteristics of a bond and common stock and as such are exposed to interest rate risk. When interest rates rise, preferred stock can decline in value. Preferred stocks also tend to move more slowly to the upside than common stock. Most preferred stocks are also callable, meaning the issuer can redeem the shares at any time. And finally, preferred stock shareholders generally do not enjoy the same voting privileges as the holders of common stock. Small Companies Risk.Securities of companies with smaller market capitalizations tend to be more volatile and less liquid than larger company stocks. Smaller companies may have no or relatively short operating histories, or be newly public companies. Some of these companies have aggressive capital structures, including high debt levels, or are involved in rapidly growing or changing industries and/or new technologies, which pose additional risks. Warrants Risk.The Fund may invest in warrants.A warrant gives the holder a right to purchase at any time during a specified period a predetermined number of shares of common stock at a fixed price.Unlike convertible debt securities or preferred stock, warrants do not pay a fixed coupon or dividend.Investments in warrants involve certain risks, including the possible lack of a liquid market for resale of the warrants, potential price fluctuations as a result of speculation or other factors and failure of the price of the underlying security to reach or have reasonable prospects of reaching a level at which the warrant can be prudently exercised (in which event the warrant may expire without being exercised, resulting in a loss of the Fund’s entire investment therein). Portfolio Holdings Information A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio securities is available in the Fund’s Statement of Additional Information (“SAI”).Disclosure of the Fund’s holdings will be required to be made quarterly within 60 days of the end of each fiscal quarter in the Annual Report and Semi-Annual Report to Fund shareholders and in the quarterly holdings report on Form N-Q.A complete list of the Fund’s portfolio holdings as of each calendar quarter-end will be available on the Fund’s website at www..com within five to ten business days after the calendar quarter-end.The calendar quarter-end portfolio holdings for the Fund will remain posted on the website until updated with required regulatory filings with the SEC.The Annual and Semi-Annual Reports are available by contacting the American Trust Energy Alternatives Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701, or calling 1-800-385-7003 and on the SEC’s website at www.sec.gov. 10 Management of the Fund Investment Advisor The Fund’s investment advisor, American Trust Investment Advisors, LLC, One Court Street, Lebanon, New Hampshire 03766, is dedicated primarily to providing investment management services to the Fund.The Advisor and its holding company, American Trust Company, provide investment management services to individual and institutional accounts with an aggregate value in excess of $ million as of [October 31, 2007]. The Advisor provides the Fund with advice on buying and selling securities, manages the investments of the Fund, furnishes the Fund with office space and certain administrative services, and provides most of the personnel needed by the Fund.As compensation, the Fund pays the Advisor a monthly management fee of 1.00% based upon its average daily net assets. A discussion regarding the basis of the Trust’s Board approval of the Fund’s investment advisory agreement will be included in the Fund’s Semi-Annual Report dated August 31, 2008. Portfolio Managers Carey Callaghan and Paul H. Collins are principally responsible for the management of the Fund’s portfolio andmarketing and serve as co-portfolio managers.Mr. Callaghan has held the position of Chief Investment Officer at American Trust Company since September2006.He was previously with Goldman Sachs for eleven years and Lehman Brothers for eight years.He served as both a research analyst and Research Director while at Goldman Sachs and Lehman Brothers and covered numerous industries.He graduated from Dartmouth College in 1983 with a major in economics and environmental studies and received an M.B.A. in 1988 from Columbia University.Mr. Collins (who controls the Advisor) has been active in the investment field professionally for 30 years.Mr.Collins is President of the Advisor and its holding company and has been managing portfolios of the clients of the holding company since its founding in 1991. The SAI provides additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers and the portfolio managers’ ownership of securities in the Fund. Fund Expenses The Fund is responsible for its own operating expenses.The Advisor has contractually agreed, however, to waive its fees and/or absorb expenses of the Fund to ensure that the total net annual fund operating expenses (excluding AFFE, interest and tax expenses) do not exceed 1.85% of the Fund’s average daily net assets.The term of the Fund’s operating expenses limitation agreement is indefinite and it can only be terminated upon a vote of the Board.Any reduction in advisory fees or payment of expenses made by the Advisor may be reimbursed by the Fund in subsequent fiscal years if the Advisor so requests.This reimbursement may be requested if the aggregate amount actually paid by the Fund toward operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the applicable limitation on the Fund’s expenses.The Advisor is permitted to be reimbursed for fee reductions and/or expense payments made in the prior three fiscal years from the date the fees were waived and/or Fund expenses were reimbursed.Any such reimbursement is contingent upon the subsequent review and ratification of the reimbursed amounts by the Board’s independent trustees who oversee the Fund.The Fund must pay current ordinary operating expenses before the Advisor is entitled to any reimbursement of fees and/or expenses. 11 Distribution and Service (Rule 12b-1) Plan The Trust has adopted a plan pursuant to Rule 12b-1 that allows the Fund to pay distribution and service fees for the sale, distribution and servicing of its shares.The plan provides for the payment of a distribution and service fee at the annual rate of up to 0.25% of average daily net assets.Because these fees are paid out of the Fund’s assets, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. Shareholder Servicing Plan The Fund has a shareholder servicing plan. The Fund may pay authorized agents up to 0.10% of the average daily net assets attributable to its shareholders. The authorized agents may provide a variety of services, such as: (1)aggregating and processing purchase and redemption requests and transmitting such orders to the transfer agent; (2)providing shareholders with a service that invests the assets of their accounts in shares pursuant to specific or pre-authorized instructions; (3)processing dividend and distribution payments from the Fund on behalf of shareholders; (4)providing information periodically to shareholders showing their positions; (5)arranging for bank wires; (6)responding to shareholder inquiries concerning their investment; (7)providing sub-accounting with respect to shares beneficially owned by shareholders or the information necessary for sub-accounting; (8)if required by law, forwarding shareholder communications (such as proxies, shareholder reports, annual and semi-annual financial statements and dividend, distribution and tax notices); and (9)providing similar services as may reasonably be requested. The Fund does not monitor the actual services being performed by authorized agents under each plan and related service agreement. The Fund also does not monitor the reasonableness of the total compensation that authorized agents may receive, including any service fees that authorized agents may receive from the Fund and any compensation the authorized agents may receive directly from their clients. Shareholder Information Share Price Shares of the Fund are sold at net asset value (“NAV”) per share, which is calculated for the Fund as of the close of regular trading (generally, 4:00 p.m. Eastern time) on each day that the New York Stock Exchange (“NYSE”) is open for unrestricted business.However, the Fund’s NAV may be calculated earlier if trading on the NYSE is restricted or as permitted by the SEC.The NYSE is closed on weekends and most national holidays.The NAV will not be calculated on days when the NYSE is closed for trading. 12 Purchase and redemption requests are priced at the next NAV calculated after receipt of such requests.The NAV is the value of the Fund’s securities, cash and other assets, minus all expenses and liabilities (assets – liabilities NAV).NAV per share is determined by dividing NAV by the number of shares outstanding (NAV/ # of shares NAV per share).The NAV takes into account the expenses and fees of the Fund, including management, shareholder servicing and administration fees, which are accrued daily. In calculating the NAV, portfolio securities are valued using current market values or official closing prices, if available.Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.Where the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the security is traded.When market quotations are not readily available, a security or other asset is valued at its fair value as determined under procedures approved by the Board.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Advisor to believe that a security’s last sale price may not reflect its actual market value.The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced.The Board will regularly evaluate whether the Fund’s fair valuation pricing procedures continue to be appropriate in light of the specific circumstances of the Fund and the quality of prices obtained through their application by the Trust’s valuation committee. When fair value pricing is employed, the prices of securities used to calculate the Fund’s NAV may differ from quoted or published prices for the same securities.Due to the subjective and variable nature of fair value pricing, it is possible that the fair value determined for a particular security may be materially different from the price of the security quoted or published by others or the value when trading resumes or realized upon its sale.Therefore, if a shareholder purchases or redeems shares in the Fund when it holds securities priced at a fair value, this may have the unintended effect of increasing or decreasing the number of shares received in a purchase or the value of the proceeds received upon a redemption. In the case of foreign securities, the occurrence of certain events after the close of foreign markets, but prior to the time the Fund’s NAV is calculated (such as a significant surge or decline in the U.S. or other markets) often will result in an adjustment to the trading prices of foreign securities when foreign markets open on the following business day.If such events occur, the Fund will value foreign securities at fair value, taking into account such events, in calculating the NAV.In such cases, use of fair valuation can reduce an investor’s ability to seek to profit by estimating the Fund’s NAV in advance of the time the NAV is calculated.The Advisor anticipates that the Fund’s portfolio holdings will be fair valued only if market quotations for those holdings are considered unreliable. How to Purchase Shares of the Fund There are several ways to purchase shares of the Fund. An account application, which accompanies this Prospectus, is used if you send money directly to the Fund by mail or wire.Payment should be made by check in U.S. dollars and drawn on a U.S. bank, savings and loan, or credit union, or sent by wire transfer.Checks should be made payable to “American Trust Energy Alternatives Fund.” 13 The Fund will not accept payment in cash or money orders.The Fund also does not accept cashier’s checks in amounts less than $10,000.Also, to prevent check fraud, the Fund will not accept third party checks, U.S. Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.We are unable to accept post-dated checks, post-dated on-line bill pay checks, or any conditional order or payment. If your check is returned for any reason, a $25 fee will be assessed against your account.You will also be responsible for any losses suffered by the Fund as a result. The Fund does not issue share certificates and its shares are not registered for sale outside of the United States.The Fund reserves the right to reject any purchase in whole or in part.If you have questions about how to invest, or about how to complete the account application, please call an account representative at 1-800-385-7003. In compliance with the USA PATRIOT Act of 2001, please note that the Transfer Agent will verify certain information on your account application as part of the Fund’s Anti-Money Laundering Program.As requested on the application, you should supply your full name, date of birth, social security number and permanent street address.Mailing addresses containing only a P.O. Box will not be accepted.Please contact the Transfer Agent at 1-800-385-7003 if you need assistance when completing your application. If the Transfer Agent does not have a reasonable belief of the identity of an investor, the account will be rejected or you will not be allowed to perform a transaction on the account until such information is received.The Fund may also reserve the right to close the account within five business days if clarifying information/documentation is not received. You may Send Money to the Fund by Mail If you wish to invest by mail, simply complete the account application and mail it with a check (made payable to “American Trust Energy Alternatives Fund”) to: Regular Mail Overnight Delivery American Trust Energy Alternatives Fund American Trust Energy Alternatives Fund c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 East Michigan Street, Third Floor Milwaukee, Wisconsin 53201-0701 Milwaukee, Wisconsin 53202 Note: The Fund does not consider the U.S. Postal Service or other independent delivery services to be its agents. You may Wire Money to the Fund If you are making your first investment in the Fund, before you wire funds, the Transfer Agent must have a completed account application.You can mail or overnight deliver your account application to the Transfer Agent at the above address.Upon receipt of your completed account application, the Transfer Agent will establish an account for you.Once your account has been established, you may instruct your bank to send the wire.Your bank must include both the name of the Fund you are purchasing and your name so that monies can be correctly applied.Your bank should transmit immediately available funds by wire to: 14 U.S. Bank, National Association 777 East Wisconsin Avenue Milwaukee, Wisconsin 53202 ABA #: 075000022 Credit:U.S. Bancorp Fund Services, LLC A/C #112-952-137 FFC: American Trust Energy Alternatives Fund Shareholder Registration Shareholder Account Number Wired funds must be received prior to 4:00 p.m. Eastern time to be eligible for same day pricing.Neither the Fund, nor U.S. Bank, N.A. are responsible for the consequences of delays resulting from the banking or Federal Reserve wire system, or from incomplete wiring instructions. Please contact the Transfer Agent prior to sending a wire in order to ensure proper credit.If you are making a subsequent purchase, your bank should wire funds as indicated above.It is essential that your bank include complete information about your account in all wire instructions.If you have questions about how to invest by wire, you may call the Transfer Agent at 1-800-385-7003.Your bank may charge you a fee for sending a wire to the Fund. You may Purchase Shares through an Investment Broker You may buy and sell shares of the Fund through certain brokers (and their agents, together “brokers”) that have made arrangements with the Fund.An order placed with such a broker is treated as if it was placed directly with the Fund, and will be executed at the next share price calculated by the Fund.Your shares will be held in the broker’s name, and the broker will maintain your individual ownership information.The Advisor may pay the broker for maintaining these records as well as providing other shareholder services.In addition, the broker may charge you a fee for handling your order.The broker is responsible for processing your order correctly and promptly, keeping you advised of the status of your individual account, confirming your transactions and ensuring that you receive copies of the Fund’s Prospectus. Minimum Investments The minimum initial investment in the Fund is $5,000 for regular accounts and $2,500 for Individual Retirement Accounts (“IRA”).The minimum subsequent investment is $100.If you are starting an Automatic Investment Plan (see below), the minimum initial and subsequent investments are $2,500 and $100, respectively, for regular accounts and $1,500 and $100, respectively, for IRAs. 15 Subsequent Investments You may purchase additional shares of the Fund by sending a check, with the stub from an account statement, to the Fund at the address above.Please also write your account number on the check.If you do not have a stub from an account statement, you can write your name, address and account number on a separate piece of paper and enclose it with your check.If you want to invest additional money by wire, it is important for you to first call the Fund at 1-800-385-7003. When is Money Invested in the Fund? If received by an authorized agent or Transfer Agent before 4:00 p.m., Eastern time, any money received for investment in the Fund, whether sent by check or by wire, is invested at the net asset value per share of the Fund which is next calculated after the money is received (assuming the check or wire correctly identifies the Fund and account).The net asset value per share is calculated at the close of regular trading on the NYSE, normally 4:00 p.m., Eastern time.A check or wire received after the NYSE closes is invested as of the next calculation of the Fund’s net asset value per share. What is the Price of the Fund? The Fund’s net asset value per share, or price per share, is calculated by dividing the value of the Fund’s total assets, less its liabilities, by the number of its shares outstanding. The Fund’s assets are the market value of securities held in its portfolio, plus any cash and other assets.The Fund’s liabilities are fees and expenses it owes.The number of Fund shares outstanding is the amount of shares which have been issued to shareholders.The price you will pay to buy Fund shares or the amount you will receive when you sell your Fund shares is based on the net asset value per share next calculated after your order is received and accepted. Retirement Plans You may obtain prototype IRA plans from the Fund. Shares of the Fund are also eligible investments for other types of retirement plans. Automatic Investment Plan You may make regular monthly investments in the Fund using the Automatic Investment Plan. In order to participate in the Automatic Investment Plan, your financial institution must be an Automated Clearing House (“ACH”) member.An ACH debit is drawn electronically against your account at a financial institution of your choice.Upon receipt of the withdrawn funds, the Fund automatically invests the money in additional shares of the Fund at the next calculated net asset value per share. There is no charge by the Fund for this service.The Fund may terminate or modify this privilege at any time.You may terminate or modify your participation by notifying the Transfer Agent five days prior to the effective date.Once the initial minimum investment of $2,500 for regular accounts and $1,500 for IRAs is made, the minimum monthly investment amount is $100.A request to change bank information will require a signature guarantee.Additionally, the Transfer Agent will charge a $25 fee for any payment returned as unpaid.To establish the Automatic Investment Plan, an investor must complete the appropriate sections of the account application form.For additional information on the Automatic Investment Plan, please call the Transfer Agent at 1-800-385-7003. 16 How to Redeem Your Shares You have the right to redeem all or any portion of your shares of the Fund at their next calculated net asset value per share on each day the NYSE is open for trading.A redemption may result in recognition of a gain or loss for federal income tax purposes. Shareholders who have an IRA or other retirement plan must indicate on their redemption request whether or not to withhold federal income tax.Redemption requests failing to indicate an election not to have tax withheld will be subject to withholding.IRA redemption requests must be made in writing. Redemptions in Writing You may redeem up to $100,000 of your shares by simply sending a written request to the Fund. You should give your account number and state whether you want all or part of your shares redeemed. The letter should be signed by all of the shareholders whose names appear in the account registration. You should send your redemption request to: Regular Mail Overnight Delivery American Trust Energy Alternatives Fund American Trust Energy Alternatives Fund c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 East Michigan Street, Third Floor Milwaukee, Wisconsin 53201-0701 Milwaukee, Wisconsin 53202 Redemptions by Telephone If you complete the Redemption by Telephone portion of the Fund’s account application, you may redeem shares on any business day the NYSE is open by calling the Transfer Agent at 1-800-385-7003 before the close of trading on the NYSE.Redemption proceeds will be sent on the next business day to the address that appears on the Transfer Agent’s records.If you request, redemption proceeds will be wired on the next business day to your designated bank account, or via electronic funds transfer through the ACH network to your predetermined bank account.The minimum amount that may be wired is $1,000.Wire charges, currently $15, will be deducted from redemption proceeds.In the case of a partial redemption or a certain dollar redemption, the fee will be deducted above and beyond the requested redemption amount.There is no charge to have proceeds sent by electronic funds transfer and credit is typically available in two to three business days.Telephone redemptions cannot be made if you notify the Transfer Agent of a change of address within 15 days before the redemption request.Telephone redemptions cannot be made for retirement plan accounts.Once a telephone transaction has been placed, it cannot be canceled or modified. By establishing telephone redemption privileges, you authorize the Fund and its Transfer Agent to act upon the instruction of any person who makes the telephone call to redeem shares from your account and transfer the proceeds to the financial institution account designated on the account application.The Fund and the Transfer Agent will use procedures to confirm that redemption instructions received by telephone are genuine, including recording of telephone instructions and requiring a form of personal identification before acting on these instructions.If these normal identification procedures are followed, neither the Fund nor the Transfer Agent will be liable for any loss, liability, or cost that results from acting upon instructions of a person believed to be a shareholder with respect to the telephone redemption privilege.The Fund may change, modify, or terminate these privileges at any time upon at least 60 days notice to shareholders. 17 You may request telephone redemption privileges after your account is opened; however, the authorization form will require a separate signature guarantee.Shareholders may experience delays in exercising telephone redemption privileges during periods of abnormal market activity.If this occurs, you may make your redemption request in writing. Signature Guarantees A signature guarantee of each account owner is required to redeem shares in the following situations: · If ownership is changed on your account; · When redemption proceeds are sent to any person, address or bank account not on record; · Written requests to wire redemption proceeds (if not previously authorized on the account; · If a change of address requested has been received by the Transfer Agent within the last 15 days; · For all redemptions in excess of $100,000 from any shareholder account; or · When establishing or modifying certain services on an account. In addition to the situations described above, the Fund and/or the Transfer Agent reserve the right to require a signature guarantee in other instances based on the circumstances relative to the particular situation. Signature guarantees will generally be accepted from domestic banks, brokers, dealers, credit unions, national securities exchanges, registered securities associations, clearing agencies and savings associations, as well as from participants in the New York Stock Exchange Medallion Signature Program and the Securities Transfer Agents Medallion Program (“STAMP”).A notary public is not a signature guarantor. When are Redemption Payments Made? No redemption request will become effective until the Transfer Agent has received all documents in proper form.Shareholders should contact the Transfer Agent at 1-800-385-7003 for further information concerning documentation required for redemption of Fund shares. Redemption payments for telephone redemptions are sent on the next business day after the telephone call is received. Payments for redemptions requested in writing are normally made promptly, but no later than seven days after the receipt of a valid request.However, the Fund may suspend the right of redemption under certain extraordinary circumstances in accordance with rules of the Securities and Exchange Commission. 18 If shares were purchased by check and then redeemed shortly after the check is received, the Fund may delay sending the redemption proceeds until it has been notified that the check used to purchase the shares has been collected, a process that may take up to 15days.This delay can be avoided by investing by wire to make your purchase. Systematic Withdrawals The Fund offers a Systematic Withdrawal Plan whereby you may request that a check drawn in a predetermined amount be sent to you monthly, quarterly or annually.To start this Plan, your account must have Fund shares with a value of at least $10,000, and the minimum amount that may be withdrawn each month or quarter is $50.The Plan may be terminated or modified by you or the Fund at any time without charge or penalty.Termination and modification of your systematic withdrawal plan should be provided to the Transfer Agent five business days prior to the next withdrawal.A withdrawal under the Systematic Withdrawal Plan involves a redemption of shares of the Fund, and may result in a gain or loss for federal income tax purposes.In addition, if the amount withdrawn exceeds the dividends credited to your account, the account ultimately may be depleted. Tools to Combat Frequent Transactions The Board has adopted policies and procedures with respect to frequent purchases and redemptions of Fund shares by Fund shareholders.The Fund discourages excessive, short-term trading and other abusive trading practices that may disrupt portfolio management strategies and harm the Fund’s performance. The Fund takes steps to reduce the frequency and effect of these activities in the Fund.These steps include monitoring trading activity, imposing redemption fees and using fair value pricing.Although these efforts (which are described in more detail below) are designed to discourage abusive trading practices, these tools cannot eliminate the possibility that such activity may occur.Further, while the Fund makes efforts to identify and restrict frequent trading, the Fund receives purchase and sale orders through financial intermediaries and cannot always know or detect frequent trading that may be facilitated by the use of intermediaries or the use of group or omnibus accounts by those intermediaries.The Fund seeks to exercise its judgment in implementing these tools to the best of its abilities in a manner that the Fund believes is consistent with shareholder interests. Monitoring Trading Practices The Fund monitors selected trades in an effort to detect excessive short-term trading activities.If, as a result of this monitoring, the Fund believes that a shareholder has engaged in excessive short-term trading, it may, in its discretion, ask the shareholder to stop such activities or refuse to process purchases in the shareholder’s accounts.In making such judgments, the Fund seeks to act in a manner that it believes is consistent with the best interests of shareholders.Due to the complexity and subjectivity involved in identifying abusive trading activity and the volume of shareholder transactions the Fund handles, there can be no assurance that the Fund’s efforts will identify all trades or trading practices that may be considered abusive.In addition, the Fund’s ability to monitor trades that are placed by individual shareholders within group or omnibus accounts maintained by financial intermediaries is severely limited because the Fund does not have simultaneous access to the underlying shareholder account information. 19 In compliance with Rule 22c-2 of the Investment Company Act of 1940, as amended,Quasar Distributors, LLC, the Fund’s distributor, on behalf of the Fund, has entered into written agreements with each of the Fund’s financial intermediaries, under which the intermediary must, upon request, provide the Fund with certain shareholder and identity trading information so that the Fund can enforce its market timing policies. Redemption Fees The Fund charges a 2.00% redemption fee on the redemption of Fund shares held for 60 days or less.This fee is imposed in order to help offset the transaction costs and administrative expenses associated with the activities of short-term “market timers” that engage in the frequent purchase and sale of Fund shares.The “first in, first out” (FIFO) method is used to determine the holding period; this means that if you bought shares on different days, the shares purchased first will be redeemed first for the purpose of determining whether the redemption fee applies.The redemption fee is deducted from your proceeds and is retained by the Fund for the benefit of its long-term shareholders.Redemption fees will not apply to shares acquired through the reinvestment of dividends.Although the Fund has the goal of applying this redemption fee to most such redemptions, the redemption fee may not apply in certain circumstances where it is not currently practicable for the Fund to impose the fee, such as redemptions of shares held in certain omnibus accounts or retirement plans. Fair Value Pricing The Fund employs fair value pricing selectively to ensure greater accuracy in its daily NAV and to prevent dilution by frequent traders or market timers who seek to take advantage of temporary market anomalies.The Board has developed procedures which utilize fair value pricing when reliable market quotations are not readily available or the Fund’s pricing service does not provide a valuation (or provides a valuation that in the judgment of the Advisor to the Fund does not represent the security’s fair value), or when, in the judgment of the Advisor, events have rendered the market value unreliable.Valuing securities at fair value involves reliance on judgment.Fair value determinations are made in good faith in accordance with procedures adopted by the Board and are reviewed by the Board.There can be no assurance that the Fund will obtain the fair value assigned to a security if it were to sell the security at approximately the time at which the Fund determines its NAV per share. More detailed information regarding fair value pricing can be found under the heading titled, “Shareholder Information – Share Price.” Other Information about Redemptions Due to the relatively high cost of maintaining smaller accounts, the shares in your account (unless it is a retirement plan or Uniform Gifts or Transfers to Minors Act account) may be redeemed by the Fund if, due to redemptions you have made, the total value of your account is reduced to less than $500.If the Fund determines to make such an involuntary redemption, you will first be notified that the value of your account is less than $500, and you will be allowed 30days to make an additional investment to bring the value of your account to at least $500 before the Fund takes any action. 20 The Fund has the right to pay redemption proceeds to you in whole or in part by a distribution of securities from the Fund’s portfolio.It is not expected that the Fund would do so except in unusual circumstances.If the Fund pays your redemption proceeds by a distribution of securities, you could incur brokerage or other charges in converting the securities to cash. Distributions and Taxes Dividends and Distributions Dividends from net investment income, if any, are normally declared and paid by the Fund typically in December. Capital gain distributions, if any, are also normally made in December, but the Fund may make an additional payment of dividends or capital gain distributions if it deems it desirable at another time during any year. All distributions will be reinvested in Fund shares unless you choose one of the following options: (1)receive dividends in cash while reinvesting capital gain distributions in additional Fund shares; or (2)receive all distributions in cash. If you elect to receive any distributions paid in cash, and the U.S. Postal Service cannot deliver the check, or if a check remains outstanding for six months, the Fund reserves the right to reinvest the distribution check in your account, at the Fund’s current net asset value per share, and to reinvest all subsequent distributions.If you wish to change your distribution option, notify the Transfer Agent in advance of the payment date for the distribution. Any dividend or capital gain distribution paid by the Fund has the effect of reducing the net asset value per share on the ex-dividend date by the amount of the dividend or capital gain distribution.You should note that a dividend or capital gain distribution paid on shares purchased shortly before that dividend or capital gain distribution was declared will be subject to income taxes even though the dividend or capital gain distribution represents, in substance, a partial return of capital to you. Taxes Distributions made by the Fund will be taxable to shareholders whether received in shares (through reinvestment) or in cash.Distributions derived from net investment income, including net short-term capital gains, are taxable to shareholders as ordinary income or qualified dividend income.Distributions designated as capital gain dividends are taxable as long-term capital gains regardless of the length of time shares of the Fund have been held.You should consult your own advisors concerning federal, state and local taxation of distributions from the Fund. By law, the Fund must withhold a percentage of your taxable distributions and redemption proceeds if you do not provide your correct social security or taxpayer identification number and certify that you are not subject to backup withholding, or if the Internal Revenue Service instructs the Fund to do so. 21 General Transaction Policies Some of the following policies are mentioned above.In general, the Fund reserves the right to: • Vary or waive any minimum investment requirement; • Refuse, change, discontinue, or temporarily suspend account services, including purchase, or telephone redemption privileges, for any reason; • Reject any purchase request for any reason.Generally, the Fund does this if the purchase is disruptive to the efficient management of the Fund (due to the timing of the investment or an investor’s history of excessive trading); • Redeem all shares in your account if your balance falls below the Fund’s minimum initial investment requirement due to redemption activity.If, within 30 days of the Fund’s written request, you have not increased your account balance, you may be required to redeem your shares.The Fund will not require you to redeem shares if the value of your account drops below the investment minimum due to fluctuations of NAV; • Delay paying redemption proceeds for up to seven calendar days after receiving a request, if an earlier payment could adversely affect the Fund; and • Reject any purchase or redemption request that does not contain all required documentation. If you elect telephone privileges on the account application or in a letter to the Fund, you may be responsible for any fraudulent telephone orders as long as the Fund has taken reasonable precautions to verify your identity.In addition, once you place a telephone transaction request, it cannot be canceled or modified. During periods of significant economic or market change, telephone transactions may be difficult to complete.If you are unable to contact the Fund by telephone, you may also mail your request to the Fund at the address listed under “How to Purchase Shares of the Fund.” Your financial intermediary may establish policies that differ from those of the Fund.For example, the organization may charge transaction fees, set higher minimum investments, or impose certain limitations on buying or selling shares in addition to those identified in this Prospectus.Contact your financial intermediary for details. Service and Distribution Fees – Other Payments to Third Parties The Fund may pay service fees to intermediaries such as banks, broker-dealers, financial advisors or other financial institutions, for sub-administration, sub-transfer agency and other shareholder services associated with shareholders whose shares are held of record in omnibus, other group accounts or accounts traded through registered securities clearing agents. The Advisor, out of its own resources, and without additional cost to the Fund or its shareholders, may provide additional cash payments or non-cash compensation to intermediaries who sell shares of the Fund.Such payments and compensation are in addition to service fees paid by the Fund.These additional cash payments are generally made to intermediaries that provide shareholder servicing, marketing support and/or access to sales meetings, sales representatives and management representatives of the intermediary.Cash compensation may also be paid to intermediaries for inclusion of the Fund on its sales list, including a preferred or select sales list, in other sales programs or as an expense reimbursement in cases where the intermediary provides shareholder services to the Fund’s shareholders.The Advisor may also pay cash compensation in the form of finder’s fees that vary depending on the Fund and the dollar amount of the shares sold. 22 Financial Highlights Because the Fund has not yet commenced operations as of the date of this Prospectus, no financial highlights are available at this time. 23 Investment Advisor American Trust Investment Advisors, LLC One Court Street Lebanon, New Hampshire 03766 Independent Registered Public Accounting Firm Tait, Weller & Baker LLP 1818 Market Street, Suite 2400 Philadelphia, Pennsylvania19103 Distributor Quasar Distributors, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 Custodian U.S. Bank National Association Custody Operations 1555 North River Center Drive, Suite 302 Milwaukee, Wisconsin 53212 Transfer Agent U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 1-800-385-7003 Legal Counsel Paul, Hastings, Janofsky & Walker LLP 55 Second Street, 24th Floor San Francisco, California 94105 24 PRIVACY NOTICE The Fund collects non-public information about you from the following sources: • Information we receive about you on applications or other forms; • Information you give us orally; and • Information about your transactions with us or others. We do not disclose any non-public personal information about our customers or former customers without the customer’s authorization, except as required by law or in response to inquiries from governmental authorities.We restrict access to your personal and account information to those employees who need to know that information to provide products and services to you.We also may disclose that information to unaffiliated third parties (such as to brokers or custodians) only as permitted by law and only as needed for us to provide agreed services to you.We maintain physical, electronic and procedural safeguards to guard your non-public personal information and request third parties to treat your non-public information with the same degree of confidentiality. In the event that you hold shares of the Fund through a financial intermediary, including, but not limited to, a broker-dealer, bank, or trust company, the privacy policy of your financial intermediary would govern how your non-public personal information would be shared by those entities with unaffiliated third parties. NOT A PART OF THE PROSPECTUS 25 American Trust Energy Alternatives Fund, a series of Advisors Series Trust For More Information The Statement of Additional Information (“SAI”) for the Fund includes additional information about the Fund, which is incorporated by reference into this Prospectus. The Fund’s Annual and Semi-Annual Reports to shareholders (the “Shareholder Reports”) contain additional information about the Fund’s investments.The Annual Report includes a discussion of the market conditions and investment strategies which significantly affected the Fund’s performance during its last fiscal year. The SAI and shareholder reports are available free of charge upon request or on the Fund’s website at www..com. To request them or other information, or to ask any questions, please call or write: 1-800-385-7003 The American Trust Energy Alternatives Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 The SAI and other Fund information may also be reviewed and copied at the SEC’s Public Reference Room in Washington, DC.Call (202) 551-8090 for information about the Room’s operations. Reports and other Fund information are also available on the EDGAR database on the SEC’s internet site at http://www.sec.gov. Copies of this information may be obtained, for duplicating fees, by writing to the SEC’s Public Reference Room at SEC Public Reference Section, Washington, D.C. 20549-0102 or by electronic request to the following e-mail address: publicinfo@sec.gov. (The Trust’s SEC Investment Company Act file number is 811-07959.) 26 SUBJECT TO COMPLETION:DATED DECEMBER 14, 2007 The information in this Statement of Additional Information is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This SAI is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer is not permitted. AMERICAN TRUST ENERGY ALTERNATIVES FUND A Series of Advisors Series Trust Statement of Additional Information Dated [February 27, 2008] This Statement of Additional Information (“SAI”) is not a prospectus, and it should be read in conjunction with the Fund’s Prospectus dated [February 27, 2008], as may be revised from time to time, (the “Prospectus”) of American Trust Energy Alternatives Fund (the “Fund”), a series of Advisors Series Trust (the “Trust”).American Trust Investment Advisors, LLC (the “Advisor”) is the investment advisor to the Fund.A copy of the Prospectus may be obtained from the Fund at One Court Street, Lebanon, New Hampshire 03766, or by calling 1-800-385-7003. TABLE OF CONTENTS The Trust 2 Investment Objective and Policies 2 Management 16 Investment Advisor and Other Services 20 Portfolio Transactions and Brokerage 25 Revenue Sharing Arrangement 26 Portfolio Turnover 26 Determination of Net Asset Value 26 Portfolio Holdings Information 27 Purchase and Redemption of Fund Shares 29 Tax Matters 31 Dividends and Distributions 34 Anti-Money Laundering Program 35 Proxy Voting Policy 35 General Information 36 Financial Statements 38 Appendix 39 THE TRUST The Trust is an open-end management investment company organized as a Delaware statutory trust under the laws of the State of Delaware on October 3, 1996.The Trust currently consists of numerous series of shares of beneficial interest, par value $0.01 per share.This SAI relates only to the Fund, which is one series, or mutual fund, of the Trust, and not to any other mutual funds of the Trust.As of the date of the SAI, shares of [] other series mutual funds of the Trust are offered in separate prospectuses and statements of additional information.The Trust may start additional series and offer shares of a new fund under the Trust at any time. The Fund commenced operations on [February 27, 2008]. The Trust is registered with the Securities and Exchange Commission (“SEC”) as a management investment company.Such a registration does not involve supervision of the management or policies of the Fund.The Prospectus of the Fund and this SAI omit certain of the information contained in the Registration Statement filed with the SEC.Copies of such information may be obtained from the SEC upon payment of the prescribed fee. INVESTMENT OBJECTIVE AND POLICIES The Fund’s investment objective is to seek long-term capital appreciation. There is no assurance that the Fund will achieve its objective.The discussion below supplements information contained in the Fund’s Prospectus as to investment policies of the Fund. Diversification The Fund is diversified. Under applicable federal laws, the diversification of a mutual fund’s holdings is measured at the time the fund purchases a security.However, if the Fund purchases a security and holds it for a period of time, the security may become a larger percentage of the Fund’s total assets due to movements in the financial markets.If the market affects several securities held by the Fund, the Fund may have a greater percentage of its assets invested in securities of fewer issuers.Accordingly, the Fund is subject to the risk that its performance may be hurt disproportionately by the poor performance of relatively few securities despite the Fund’s qualifying as a diversified mutual fund under applicable federal laws. Whenever an investment policy or limitation states a maximum percentage of a Fund’s assets that may be invested in any security or other asset, or sets forth a policy regarding quality standards, such standards or percentage limitation will be determined immediately after and as a result of the Fund’s acquisition or sale of such security or other asset.Accordingly, except with respect to borrowing and illiquid securities, any subsequent change in values, net assets or other circumstances will not be considered in determining whether an investment complies with the Fund’s investment policies and limitations.In addition, if a bankruptcy or other extraordinary event occurs concerning a particular investment by a Fund, the Fund may receive stock, real estate or other investments that the Fund would not, or could not buy.If this happens, the Fund would sell such investments as soon as practicable while trying to maximize the return to its shareholders. 2 Equity Securities The Fund may invest in the following types of investments, each of which is subject to certain risks, as discussed below. Common stocks, preferred stocks, convertible securities, rights, warrants, foreign securities and American Depositary Receipts (“ADRs”) are examples of equity securities in which the Fund may invest. All investments in equity securities are subject to market risks that may cause their prices to fluctuate over time.Historically, the equity markets have moved in cycles and the value of the securities in a Fund’s portfolio may fluctuate substantially from day to day.Owning an equity security can also subject a Fund to the risk that the issuer may discontinue paying dividends. Common Stocks.A common stock represents a proportionate share of the ownership of a company and its value is based on the success of the company’s business, any income paid to stockholders, the value of its assets, and general market conditions.In addition to the general risks set forth above, investments in common stocks are subject to the risk that in the event a company in which a Fund invests is liquidated, the holders of preferred stock and creditors of that company will be paid in full before any payments are made to the Fund as a holder of common stock.It is possible that all assets of that company will be exhausted before any payments are made to the Fund. Preferred Stocks.The Fund may invest in preferred stocks.A preferred stock blends the characteristics of a bond and common stock.It can offer the fixed dividends of a bond and the equity ownership of a common stock.Unlike common stock, its participation in the issuer’s growth may be limited.Preferred stock prices tend to fluctuate with changes in interest rates rather than the issuing company’s business prospects.Preferred stock has priority claim over common stock: (a) in the receipt of dividends, and (b) should the issuer be dissolved, in any residual assets after payment to creditors.Although the dividend is set at a fixed annual rate, in some circumstances it can be changed or omitted by the issuer. Convertible Securities.The Fund may invest in convertible securities. Traditional convertible securities include corporate bonds, notes and preferred stocks that may be converted into or exchanged for common stock, and other securities that also provide an opportunity for equity participation. These securities are convertible either at a stated price or a stated rate (that is, for a specific number of shares of common stock or other security). As with other fixed income securities, the price of a convertible security generally varies inversely with interest rates. While providing a fixed income stream, a convertible security also affords the investor an opportunity, through its conversion feature, to participate in the capital appreciation of the common stock into which it is convertible. As the market price of the underlying common stock declines, convertible securities tend to trade increasingly on a yield basis and so may not experience market value declines to the same extent as the underlying common stock. When the market price of the underlying common stock increases, the price of a convertible security tends to rise as a reflection of higher yield or capital appreciation. In such situations, the Fund may have to pay more for a convertible security than the value of the underlying common stock. 3 Rights. The Fund may invest in rights.A right is a security giving stockholders entitlement to purchase new shares issued by the corporation at a predetermined price (normally less than the current market price) in proportion to the number of shares already owned. Rights are issued only for a short period of time, after which they expire. Warrants.The Fund may invest in warrants. A warrant gives the holder the right to purchase, at any time during a specified period, a predetermined number of shares of common stock at a fixed exercise price. Unlike convertible debt securities or preferred stock, warrants do not pay a dividend. Investments in warrants involve certain risks, including the possible lack of a liquid market for resale of the warrants, potential price fluctuations as a result of speculation or other factors and failure of the price of the underlying security to reach the exercise price (in which event the Fund will not exercise the warrant and will lose its entire investment therein). Non-U.S. Investments and Currencies The Fund may invest in securities of non-U.S. issuers (“foreign securities”) that are publicly traded in the United States or on foreign exchanges.The Fund may also invest in depositary receipts.The Fund reserves the right to invest up to 80% of its net assets in depositary receipts, dollar-denominated securities, and securities denominated in currencies other than the U.S. dollar. Depositary Receipts.Depositary Receipts (“DRs”) include ADRs, European Depositary Receipts (“EDRs”), Global Depositary Receipts (“GDRs”) or other forms of depositary receipts.DRs are receipts typically issued in connection with a U.S. or foreign bank or trust company which evidence ownership of underlying securities issued by a non-U.S. corporation. Risks of Investing in Foreign Securities.Investments in foreign securities involve certain inherent risks, including the following: · Political and Economic Factors.Individual economies of certain countries may differ favorably or unfavorably from the United States’ economy in such respects as growth of gross national product, rate of inflation, capital reinvestment, resource self-sufficiency, diversification and balance of payments position.The internal politics of certain non-U.S. countries may not be as stable as those of the United States. Governments in certain foreign countries also continue to participate to a significant degree, through ownership interest or regulation, in their respective economies.Action by these governments could include restrictions on foreign investment, nationalization, expropriation of goods or imposition of taxes, and could have a significant effect on market prices of securities and payment of interest.The economies of many non-U.S. countries are heavily dependent upon international trade and are accordingly affected by the trade policies and economic conditions of their trading partners.Enactment by these trading partners of protectionist trade legislation could have a significant adverse effect upon the securities markets of such countries. 4 · Currency Fluctuations.The Fund will invest in securities denominated in U.S. dollars or foreign currencies.For this reason, the value of the Funds’ assets may be subject to risks associated with variations in the value of foreign currencies relative to the U.S. dollar.Changes in the value of foreign currencies against the U.S. dollar may affect the value of the assets and/or income of foreign companies whose U.S. dollar denominated securities are held by the Funds.Such companies may also be affected significantly by currency restrictions and exchange control regulations enacted from time to time. · Legal and Regulatory Matters.Certain non-U.S. countries may have less supervision of securities markets, brokers and issuers of securities, and less financial information available to issuers, than is available in the United States. · Taxes.The interest and dividends payable on certain of the Fund’s foreign portfolio securities may be subject to foreign withholding taxes, thus reducing the net amount of income available for distribution to the Fund’s shareholders. In considering whether to invest in the securities of a non-U.S. company, the Advisor considers such factors as the characteristics of the particular company, differences between economic trends and the performance of securities markets within the U.S. and those within other countries, and also factors relating to the general economic, governmental and social conditions of the country or countries where the company is located.The extent to which the Fund will be invested in non-U.S. companies and countries and depositary receipts will fluctuate from time to time within the limitations described in the Prospectus, depending on the Advisor’s assessment of prevailing market, economic and other conditions. Short-Term, Temporary, and Cash Investments The Fund may invest in any of the following securities and instruments: Bank Certificates of Deposit, Bankers’ Acceptances and Time Deposits.The Fund may acquire certificates of deposit, bankers’ acceptances and time deposits.Certificates of deposit are negotiable certificates issued against funds deposited in a commercial bank for a definite period of time and earning a specified return.Bankers’ acceptances are negotiable drafts or bills of exchange, normally drawn by an importer or exporter to pay for specific merchandise, which are “accepted” by a bank, meaning in effect that the bank unconditionally agrees to pay the face value of the instrument on maturity.Certificates of deposit and bankers’ acceptances acquired by the Fund will be dollar-denominated obligations of domestic or foreign banks or financial institutions which at the time of purchase have capital, surplus and undivided profits in excess of $100 million (including assets of both domestic and foreign branches), based on latest published reports, or less than $100 million if the principal amount of such bank obligations are fully insured by the U.S. Government.If the Fund holds instruments of foreign banks or financial institutions, it may be subject to additional investment risks that are different in some respects from those incurred by a fund that invests only in debt obligations of U.S. domestic issuers.See “Non-U.S. Investments and Currencies” above.Such risks include future political and economic developments, the possible imposition of withholding taxes by the particular country in which the issuer is located on interest income payable on the securities, the possible seizure or nationalization of foreign deposits, the possible establishment of exchange controls or the adoption of other foreign governmental restrictions which might adversely affect the payment of principal and interest on these securities. 5 Domestic banks and foreign banks are subject to different governmental regulations with respect to the amount and types of loans which may be made and interest rates which may be charged.In addition, the profitability of the banking industry depends largely upon the availability and cost of funds for the purpose of financing lending operations under prevailing money market conditions.General economic conditions as well as exposure to credit losses arising from possible financial difficulties of borrowers play an important part in the operations of the banking industry. As a result of federal and state laws and regulations, domestic banks are, among other things, required to maintain specified levels of reserves, limited in the amount which they can loan to a single borrower, and subject to other regulations designed to promote financial soundness.However, such laws and regulations do not necessarily apply to foreign bank obligations that the Fund may acquire. In addition to purchasing certificates of deposit and bankers’ acceptances, to the extent permitted under its investment objectives and policies stated above and in its Prospectus, the Fund may make interest-bearing time or other interest-bearing deposits in commercial or savings banks.Time deposits are non-negotiable deposits maintained at a banking institution for a specified period of time at a specified interest rate. Savings Association Obligations. The Fund may invest in certificates of deposit (interest-bearing time deposits) issued by savings banks or savings and loan associations that have capital, surplus and undivided profits in excess of $100 million, based on latest published reports, or less than $100 million if the principal amount of such obligations is fully insured by the U.S. Government. Commercial Paper, Short-Term Notes and Other Corporate Obligations.
